EVUNP Holdings LLC v Frydman (2017 NY Slip Op 07335)





EVUNP Holdings LLC v Frydman


2017 NY Slip Op 07335


Decided on October 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2017

Manzanet-Daniels, J.P., Mazzarelli, Moskowitz, Kern, JJ.


4756 650841/14

[*1]EVUNP Holdings LLC, et al., Plaintiffs-Respondents,
vJacob Frydman, et al., Defendants-Appellants, Suneet Singal, et al., Defendants.


Lewis S. Fischbein, P.C., New York (Lewis S. Fischbein of counsel), for appellants.
Asher C. Gulko, New York, for respondents.

Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered June 20, 2016, in plaintiffs' favor in the total sum of $29,658.43, bringing up for review an order, same court and Justice, entered November 2, 2015, which fixed the amount of attorneys' fees and costs awarded to plaintiffs as $28,033.99, unanimously reversed, on the law, without costs, the award vacated, and the matter remanded to Supreme Court for a hearing on the amount of attorneys' fees and costs, in conformance with this Court's decision.
On a prior appeal, this Court affirmed an order which, to the extent appealed from, awarded plaintiffs their costs in replying to, and moving to strike, defendants' defective motions (138 AD3d 607 [1st Dept 2016]). At that time, this Court declined to consider defendants' challenge to the reasonableness of plaintiffs' fees, which had been awarded in a subsequent order, finding that "[w]hether the sum the court awarded was proper is not before us on this appeal" (id. at 607). We now determine the issue. Contrary to plaintiffs' contention, defendants' appeal from the ensuing judgment, after issuance of the underlying order, is proper (see CPLR 5501[a]; Matter of Aho, 39 NY2d 241, 248 [1976]).
"[T]he [trial] court [] has the authority and responsibility to determine that the claim for fees is reasonable" (Solow Mgt. Corp. v Tanger, 19 AD3d 225, 226 [1st Dept 2005]). "[T]he burden of showing the  reasonableness' of the fee lies upon the claimant" (Matter of Karp [Cooper], 145 AD2d 208, 216 [1st Dept 1989][citing Matter of Potts, 213 AD 59, 61 [4th Dept 1925], affd 241 NY 593 [1925]).
Plaintiffs' failure to address any of the Matter of Freeman (34 NY2d 1, 9 [1974]) factors used to determine the reasonableness of attorneys' fees, other than time and labor, which was supported by invoices with block-billed entries, some
of which contained redactions, warrants remand for a hearing (see S.T.A. Parking Corp. v Lancer Ins. Co., 128 AD3d 479, 480 [1st Dept 2015]; 135 E. 57th St., LLC v 57th St. Day Spa, LLC, 126 AD3d 471, 472 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 19, 2017
CLERK